 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the Union namedabove, and they are also free to refrain from joining any union.ACME BOOT COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,714 FallsBuilding,22 North Front Street,Memphis, Tennessee,38103,TelephoneNo.Jackson7-5451,if they have any questions concerning this notice or compliance withitsprovisions.Allied Grocers Cooperative,Inc.andInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local677.CaseNo. 1-RC-6787. July 16, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn March 5, 1962, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 677, was cer-tified as the representative of the employees of the Employer in thefollowing unit :All employees, including part-time employees at the Employer'swholesale establishment in Torrington, Connecticut, but exclud-ing office clerical employees, guards, professional employees, andsupervisors as defined in the Act.On September 19,1962, the Employer filed a motion for clarificationof unit, requesting the Board to clarify the certification by determin-ing that the individuals occupying the positions of stock supervisor,dairy and meat department supervisor, and frozen food supervisor aresupervisors as defined by the Act and should be excluded from theunit.On November 21, 1962, the Board issued a notice directing thePetitioner to show cause why the Board should not consider and ruleupon the Employer's motion on the basis of the facts stated therein.Thereafter, on December 3, 1962, the Union filed a response to theBoard's notice, contending that the three employees were notsupervisors.On December 11, 1962, the Board ordered a hearing held on theissues raised by the Employer's motion for clarification of unit andthe Union's response to the notice to show cause.Thereafter, a hear-ing was held before A. Gene Niro, hearing officer.The hearing offi-143 NLRB No. 67. ALLIED GROCERS COOPERATIVE, INC.645cer'srulings made at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in the case, the Board finds :The Employer operates a wholesale grocery and produce businessemploying approximately 63 employees. In charge of the entireoperation are the general manager and the assistant general manager.Heading up the grocery department is a general foreman and beneathhim in the hierarchy of authorityis anassistant foreman, a, night fore-man, and astock supervisor.The produce department is also headedby a general foreman and beneath him is an assistant foreman, a nightforeman,a dairy and meat department supervisor, and a frozen-foodsupervisor.The parties' current collective-bargaining agreementrecognizes theUnion as the exclusive representative for all employees in the certifiedunit.Article XVIII of the agreement states, in part, as follows :... Supervisors will continue to perform the work that theyhave in the past (i.e., prior to the Union election of February 24,1962.)The supervisors who perform work are the two depart-mental general foremen, their two assistants, one night foremanin each department, one stock supervisor, one dairy and meatdepartment supervisor, and one frozen food supervisor.Despite the language of article XVIII, the Union contends that thestock supervisor, the dairy and meat department supervisor, and thefrozen-food supervisor are not in fact supervisors because their re-sponsibilities do not satisfy the requirements of Section 2(11) ofthe Act.The Union further asserts that the disputed supervisorsspend a major portion of their time in the performance of bargainingunit work.The stock supervisor is responsible for receiving all groceriesbrought to the warehouse by truck or rail and for the proper place-ment and rotation of merchandise in the warehouse.He is in chargeof three forklift truck operators and one or two stock clerks, directingand instructing them in the performance of their duties.Although hemay recommend hiring, discharging, and other disciplinary action, itappears that such recommendations are subject to independent investi-gation by his superiors.However, the stock supervisor does have theauthority effectively to recommend merit wage increases for thoseworking under him and has done so at the quarterly meetings held forthis purpose. In addition, he attends meetings of the grocery depart- 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDment supervisors where general work problems are discussed.Hispay is more than 10 percent higher than the maximum specified in thecollective-bargaining contract for the labor grades of the employeeswith whom he works.The dairy and meat department supervisor has full responsibilityfor 'all buying, ordering, selling, and billing of dairy and meat prod-ucts and for the maintenance of proper inventories.On the Em-ployer's behalf, he deals and negotiates withsalesmen,suppliers, andcustomers.He assigns order assembly and truck-loading work to thethree employees who work with him. In addition, he has the authorityto direct them to work overtime and to grant them time off. Two em-ployees have been hired on his reconunendation.He attends the pro-duce department supervisory meetings and, in common with the othersupervisors, he has the authority effectively to recommend merit wageincreases.His pay is approximately 10 percent higher than the con-,tractualmaximumfor the labor grade of the employees with whomhe works.The frozen-food supervisor does all the ordering, buying,and sellingof frozen products and sets up the truck routes for their delivery.Hedeals, on behalf of the Employer, with salesmen, suppliers,and cus-tomers.He is in charge of two employees who work in the frozen-food coolers and in the truck-loading area.He directs them inassembling orders, rotating inventory, and truck loading, and inconnection therewith, he may direct them to work overtime.He haseffective authority to recommend periodic merit wage increases for hismen.He has also effectively recommended the hiring of two em-ployees, and he regularly attends the meetings of the produce depart-ment supervisors.His pay is more than 10 percent higher than thecontractual maximum for the labor grade of the men with whom heworks.We find that the duties assigned to these three individuals requirethem to exercise responsible direction over the employees in their de-partments.Furthermore, all of them make effective recommendations,at least with respect to wageincreases.Accordingly, we find, that theindividuals working in the three disputedclassifications are super-visors within the meaning of the Act, and shall grant the Employer'smotion for clarification by excluding them from the unit.[The Board amended the Certification of Representatives specifi-cally toexcludefrom the unit described therein the classifications ofstock supervisor,dairyand meat department supervisor,and frozen-food supervisor.]